Title: To James Madison from Edmund Pendleton, 6 October 1788
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. October 6. 1788.
I have to thank you for yr. favr. of the 23d. past, which was the more acceptable, as I had heard that your fever had returned on Your Northern journey, & I feared might have continued your too long Companion.
The Resolutions respecting the Missippi. Navigation, Are of a Balmy Nature, tending to give Repose to those concerned, and impose silence On such as caring nothing about it, used the Subject as an engine of Opposition. Not such is the fixture of the tempory. seat of Congress. I have already met taunts on the Occasion, as the first Instance of Eastern Partiality and influence, which Opposition foresaw would pervade & wholly direct the new Government. In vain did I observe that the measure had a So[u]thern Vote, the answer was that they would by one Artifice or other, always find means to engage such Assistance. I feel concern at the determination, tho’ as temporary it is not in its self important, yet nothing in my Opinion can make a new Government wear a more inauspicious Aspect, than the appearance of favor to one part of the Society over others: a full and Equal diffusion of it’s Powers to the whole, is what all have a right to expect from the Rulers, and will never acquiesce in a Seat of Government so ec-centric & inconvenient as New York; but I hope time & reflection will produce conviction of the impropriety of this vote, before the stable fixure, & indeed operate upon the second meeting of the New Congress. I have not been without my fears that Opposition would use the Subject of Amendments, & a New General Convention for the purpose of keeping the New Government from Operation, tho’ I have heard little on the Subject—some warm friends to it in this County, suspecting that Procrastinating measures might be pushed in Our Assembly, a Majority of whom are Supposed to be unfriendly, are preparing Instructions to their Delegates, To us⟨e⟩ no delay or impropriety in appointing the time & mode of Electing the Delegates—In their votes for Senators or Electors of the President to chuse such only as are known friends to the Governmt.—and not to hasten a Meeting of a Convention to consider of the Amendments, but leave the Government to have previous Operation, that experience may either Sanctify or repel the Alterations proposed, and perhaps discover others not hitherto brought forth.
I suppose I shall be charged as the Author of this Production, but have not the Honr.; they were shewn to me, & I only lick’d them into form. I have heard very little on the subject of the Fœdral Elections, and know not whether they are to be made of one for a District, or the whole ten to be voted for by each Freeholder: I find each has it’s Advocates, tho’ the former seems the only means of securing a dispersed Representation. The Methodist & Baptist preachers swarm thro’ the State, exhibiting daily & nightly, and strugling hard for the Episcopal Flock; some suppose this extraordinary Ardor has a View to those Elections, others to the Glebes and Churches, & some suspect them of designs still more dangerous: However this be, they seem to have hit the lucky minute, since their hearers fall down & go into the Waters by 50’s at a time, over whom they appear to acquire a more than Papistical Influence. It was lucky that this Zeal did not commence ’til the crops of corn were made, otherwise the daily attendance at these exhibitions must have produced extensive temporal wants, however the Spiritual Stock may have been increased. The Crop of Corn is said to be generally plentiful, that of tobacco so in the upper Countrey, but greatly diminished below by the effects of the Gust & wet Season.
The late papers seem to indicate an extension of the Northern War in Europe, itstead [sic] of it’s extinction, which former Accounts had made probable. I fear this is not the crisis favorable to Gallic liberty, and that the struggle will at present prove unfortunate to it’s noble Advocates. Immortal will be the Honr. of America in having given the Tone to that Spirit, as well as to many great & liberal Sentiments adopted in Europe, if we do not forfeit it, by a narrow, divided, selfish Policy, destructive of our Interest & Character together, the dread of which gives me some uneasy Moments.
I hope it is Not true that our Princely friend the Marquis is in the Bastile, the very thought is horrible. I have nothing new to give you & you must submit as usual to a loosing correspondence with Dr. Sir Yr. very Affe. & Obt. Servt.
Edmd Pendleton
Should not you let yr. friends know whether you would chuse to be in the Senate or hs. of Repes.?
